Title: To John Adams from John Jay, 18 March 1782
From: Jay, John
To: Adams, John



Madrid 18 March 1782
Sir

I had the Pleasure of recg your favor of the 28 ult. a few Days ago.
I congratulate You sincerely on the accession of Friesland and the flattering Prospect there is that the Example of that Province will be followed by that of Holland and the others.
It would give me great Satisfaction to be able to transmit you In­telligence equally agreable, but that is not the Case. Prudence forbids me to explain myself, for tho’ I am not even now without Hopes, yet the Completion of them is so contingent that I dare not predict when the Delays of this Court will terminate.
I thank you for the Hint respecting the 10 article—that matter has heretofore been attended to, and pressed—I could mention some singular Circumstances respecting it—but they must not be committed to the post office.
The protest of my Bills for want of Payment, will afford you some meditation, and I am persuaded that your Discernment will save me the Necessity of being particular—that affair and others connected with it, has so engaged me that I must take another opportunity of writing more fully to You.

With great Esteem & Respect I am Sir yrs.

